Citation Nr: 1213992	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-15 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee.  

2. Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the left knee.  

3. Entitlement to an initial rating higher than 10 percent for limitation of flexion due to degenerative joint disease of the left knee.  

4. Entitlement to a total disability rating for compensation rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to November 1983.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal in a rating decision in April 2010, the RO granted a 20 percent rating for the left knee disability effective July 23, 2008 and in November 2010 the RO granted a separate 10 percent rating for limitation of flexion of the left knee effective October 14, 2010.  The Veteran continued his appeal for higher initial ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  







REMAND

The Veteran testified that he was awarded disability from the Social Security Administration because of his service-connected disabilities. VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  

The Veteran's last examination was in October 2010 shortly after the Veteran had surgery on his left knee.  Since the examination, the Veteran testified that his left knee is unstable.  Another VA examination is needed to determine the current severity of the knee disabilities.  38 C.F.R. § 3.327(a).

The claim for a total disability rating for compensation based on individual unemployability was raised by the Veteran at his hearing in May 2011.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability.








2.  Obtain the records of the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Afford the Veteran a VA orthopedic examination to determine the current level of severity of the service-connected right knee and left knee.   

The examiner is asked to describe:  

Range of flexion and extension in degrees, additional functional loss due to pain, including during flare-ups, weakness, atrophy, fatigability, excess motion, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use should also be noted.  If feasible, any additional functional loss should be expressed in terms of the degree of loss of flexion or extension; and, 

Recurrent subluxation or lateral instability. 

The effect the service-connected disabilities have on the Veteran's employment. 

The Veterans' file must be made available to the VA examiner for review.   





4.  After the development has been completed, adjudicate the claims, including the claim for a total disability rating for compensation based on individual unemployability.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


